DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Acknowledgements
This action is a final rejection.
Claims 1, 9, 11, 15, and 17 were amended
Claim 10 was cancelled
Claims 1-9 and 11-20 are pending
Claims 1-9 and 11-20 are rejected under 35 USC § 101 
Claims 1-9 and 11-20 are rejected under 35 USC § 103


Priority
Acknowledgement is made of Applicant’s claim for a domestic priority date of 5-16-2019. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7-2-2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims [1-9 and 11-20] are not patent eligible because the claimed invention is directed to an abstract idea without significantly more. 
Analysis
First, claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. Regarding claims 1-9 and 11-20, the claims recite an abstract idea of insurance carrier recommendation.
Independent Claims 1, and 11 are rejected under 35 U.S.C 101 based on the following analysis.
-Step 1 (Does the claim fall within a statutory category? YES): claims 1 and 1 recite a method and system for recommending an insurance carrier. 
-Step 2019 PEG 2A Prong One (Does the claim fall within at least one of the groupings of abstract ideas?: YES): The claimed invention “at least one of the more than one rating for each of a plurality of insurance carriers including a natural language written review“; “computing scores for each of the plurality of insurance carriers, the score for each insurance carrier is computed based on the received at least one user preference from the consumer and the received more than one rating[[s]] from at least one third party the natural language written review is translated to a numerical grade, the scores are computed for each of the plurality of insurance carriers based on at least the numerical grade“; and “providing an insurance carrier based on a rank of their computed score “; falls within the grouping of certain methods of organizing human activity under commercial or legal interactions including sales activities  as it recites insurance carrier recommendation. (refer to MPEP 2106.04(a)(2)). Accordingly this claim recites an abstract idea.
-Step 2019 PEG 2A Prong Two (Are there additional elements in the claim that imposes a meaningful limit on the abstract idea? NO): Claim 11 recites: “a consumer interface”; “a third party interface “; and “a processor”; amounting to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f))
In addition Claims 1 and 11 recite: “receiving at least one user preference from a consumer”; “receiving, from at least one third party, more than one rating for each of a plurality of insurance carriers“; and “outputting the computed scores for each of the plurality of insurance carriers” that amount to additional insignificant extra solution activities to the judicial exception specific to receiving data. (refer to MPEP 2106.05(g). Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
-Step 2019 PEG 2B (Does the additional elements of the claim provide an inventive concept?: NO): As discussed previously with respect to Step 2A Prong Two claim 11 recites: “a consumer interface”; “a third party interface “; and “a processor”; amounting to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f))
In addition Claims 1 and 11 recite: “receiving at least one user preference from a consumer”; “receiving, from at least one third party, more than one rating for each of a plurality of insurance carriers“; and “outputting the computed scores for each of the plurality of insurance carriers” that amount to additional insignificant extra solution activities to the judicial exception specific to receiving and presenting data. (refer to MPEP 2106.05(g). Under Step 2B further analysis under well-understood routine conventional (WURC) is required which includes consideration of the four options per the Berkheimer memo. Using WURC option 2 “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; “gathering data” or “storing data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Accordingly, the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible.  

Claims 2-9, dependent on claim 1 and claims 12-20 dependent on claim 11 are rejected under 35 U.S.C 101 based on similar rationale as claims 1 and 11 respectively. The additionally recited elements in the dependent claims were all individually and collectively examined and found to merely refine and/or further limit the abstract idea(s) of the independent claim(s). They do not add any feature which integrates the judicial exception into a practical application, nor do they amount to significantly more, indicative of an inventive concept which cures the deficiencies of their respective parent independent claim or transforms the nature of the claims into patent-eligible subject matter under 35 USC §101.

Claim 2 dependent on claim 1, and claim 13 dependent on claim 11 merely adds to the abstract idea of claims 1 and 11 respectively.  By reciting “wherein the at least one user preference is selected from the group comprising risk profile, price, area availability, customer support, coverage, buying preference, and reliability”; it adds to the abstract idea of insurance carrier recommendation whereby at least one user preference is selected from the group comprising risk profile, price, area availability, customer support, coverage, buying preference, and reliability without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 3 dependent on claim 2, and claim 14 dependent on claim 13 merely adds to the abstract idea of claims 1 and 11 respectively.  By reciting “wherein the at least one user preference further comprises a ranked preference among at least two other user preferences”; it adds to the abstract idea of insurance carrier recommendation whereby at least one user preference further comprises a ranked preference among at least two other user preferences without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 4 dependent on claim 1, merely adds to the abstract idea of claim 1.  By reciting “further comprising facilitating communications between the consumer and the recommended insurance carrier to enable a purchase of an insurance policy”; it adds to the abstract idea of insurance carrier recommendation whereby communications are facilitated between the consumer and the recommended insurance carrier to enable the purchase of an insurance policy without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 5 dependent on claim 1, and claim 16 dependent on claim 11 merely adds to the abstract idea of claims 1 and 11 respectively.  By reciting “wherein a highest score indicates at least one of a high rating, a low price, or a good value assessed from the plurality of ratings”; it adds to the abstract idea of insurance carrier recommendation whereby the highest score indicates at least one of a high rating, a low price, or a good value assessed from the plurality of ratings without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 6 dependent on claim 1 amounts to mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to implement the abstract idea, by reciting “wherein the method is executed in a computing environment that is remote from the consumer”; accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim 7 dependent on claim 1 and claim 18 dependent on claim 11 merely recite additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claims 7 and 18 recite “further comprising receiving data from at least one insurance carrier”.  These claims amounts to no more than receiving data from at least one insurance carrier, which is a form of insignificant extra-solution activity (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible.

Claim 7 dependent on claim 1, and claim 18 dependent on claim 11 merely adds to the abstract idea of claims 1 and 11 respectively.  By reciting “wherein computing scores for each of the plurality of insurance carriers comprises computing scores using the received insurance carrier data”; it adds to the abstract idea of insurance carrier recommendation whereby the computing scores for each of the plurality of insurance carriers comprises computing scores using the received insurance carrier data without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 8 dependent on claim 7, and claim 19 dependent on claim 18 merely adds to the abstract idea of claims 1 and 11 respectively.  By reciting “wherein the received insurance carrier data comprises at least one of type of insurance, affinity served, consumer type, pricing data, coverage area, and purchasing information”; it adds to the abstract idea of insurance carrier recommendation whereby the received insurance carrier data comprises at least one of type of insurance, affinity served, consumer type, pricing data, coverage area, and purchasing information without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 9 dependent on claim 1 and claim 20 dependent on claim 11 merely recite additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claims 9, 10 and 20 recite “wherein the more than one rating is selected from the group consisting of price, rating, customer service, and claim process”.  These claims amounts to no more than selecting from the group consisting of price, rating, customer service, and claim process (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2 “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible.

Claim 12 dependent on claim 11, merely adds to the abstract idea of claim 11.  By reciting “wherein the insurance carrier may comprise at least one of a homeowner insurance, auto insurance, renter insurance, or motorcycle insurance carrier”; it adds to the abstract idea of insurance carrier recommendation whereby the insurance carrier may comprise at least one of a homeowner insurance, auto insurance, renter insurance, or motorcycle insurance carrier without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 15 dependent on claim 11, merely adds to the abstract idea of claim 11.  By reciting “wherein the more than one rating[[s]] are numerical ratings”; it adds to the abstract idea of insurance carrier recommendation whereby the plurality of ratings are numerical ratings without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 17 dependent on claim 11, merely adds to the abstract idea of claim 11.  By reciting “further comprising a translator configured to translate natural language of the plurality of third party ratings to [[a]] the numerical grade”; it adds to the abstract idea of insurance carrier recommendation by comprising a translator configured to translate natural language of the plurality of third party ratings to a numerical grade without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 17 dependent on claim 11 amounts to mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to implement the abstract idea, by reciting “wherein the processor is configured to compute scores for each of the plurality of insurance carriers based on the numerical grade”; accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
non-obviousness.


Claims 1-3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Krughoff et.al. (US 2014/0114674 A1) hereinafter “Krughoff” in view Subramanian et. al. (US 2009/0238469) hereinafter “Subramanian”

Regarding claim 1 Krughoff teaches:
receiving at least one user preference from a consumer; (See at least [0135] via: “….shown in FIG. 3, User Characteristics and Preferences Module 122 collects input from step 302 and step 304 and stores it in a database of User Characteristics 306. In step 302, Users provide input on their characteristics and preferences …. In step 304, Users provide the choices on their preferences, which includes names of preferred providers, weights to given to various quality measures, various filters to be applied, and any sort requests they might have…). 
receiving, from at least one third party, more than one rating for each of a plurality of insurance carriers, at least one of the more than one rating for each of a plurality of insurance carriers including a natural language written review; (See at least [0161] via: “….Quality measure data from insurance plans is received from an input step 502 and from non plan sources is received from an input step 504….”; in addition see at least [0162] via: “…In a module step 506 the data from steps 502 and 504 are received and the measures to use are selected based on rules developed with respect to reliability and validity of data sources and on data testing, and such measures are formatted, categorized, and stored….”; in addition see at least [0195] via: “…An example of a screen output from All-Plan Unified Decision Snapshot Module 148 is depicted in FIG. 12….”; in addition see at least [0196] via: “…The User when presented with the information contained in FIG. 12 can make a reasoned choice about which insurance plan best meets the needs and preferences of the User. The summary rating results displayed in FIG. 12 … the rows are ranked or sorted as the User selects. The ranking shown in FIG. 12 is …. by overall quality score…”)  
computing scores for each of the plurality of insurance carriers, the score for each insurance carrier is computed based on the received at least one user preference from the consumer and the received more than one rating[[s]] from at least one third party the natural language written review is translated to a numerical grade, the scores are computed for each of the plurality of insurance carriers based on at least the numerical grade; (See at least [0163] via: “…The selected measure data from step 506 is provided to a module calculator step 508 in which a quality score calculator standardizes scores and assigns scores to categories based on percentiles, quintiles, number of standard deviations from mean, or other categorization schemes. Also, stars, grades, or other consistent indicators are applied….”; in addition see at least [0165] via: “…Calculator 508 receives input from a research database 510 that contains research on default weights to be used in summary measures and input at input port 512. Input port 512 receives data from user characteristics and preferences module 122 that includes weights assigned to each measure by Users when they personalize their choices. Input port 512 also transfers the input to database 510…”; in addition see at least [0166] via: “…Scores calculated or determined in module step 514 are passed to a module step 146 (FIG. 1). These are scores on individual measures and summary scores that include information from various measures and weights of these component scores….”)  
outputting the computed scores for each of the plurality of insurance carriers, providing an insurance carrier based on a rank of their computed score. (See at least [0195] via: “….An example of a screen output from All-Plan Unified Decision Snapshot Module 148 is depicted in FIG. 12. The screen shot is generated by Presentation Module 146 as mapped by the program depicted in FIG. 7…”; in addition see at least [0196] via: “…The User when presented with the information contained in FIG. 12 can make a reasoned choice about which insurance plan best meets the needs and preferences of the User. The summary rating results displayed in FIG. 12 are generated by the information entered by the User and the processes shown in the other Figures and the rows are ranked or sorted as the User selects. The ranking shown in FIG. 12 is (1) by Cost for Someone Like You, which is the combined total cost including the yearly premium less any government assistance or subsidy plus the health-care cost the User must pay. Alternatively, the results can be ranked by the most a User could pay in a year; by overall quality score, by doctor results (i.e. is a preferred doctor of the User in the plan); by plan type, and by plan name…”; in addition see at least [0207] via: “…Above each column are arrows that can be clicked on to sort the table by that column, and above each arrow is a question mark that can be clicked on for more information. There are also 8 tabs that can be clicked on for the User to obtain additional information. These tabs are: Summary (the one selected in FIG. 12); Cost Comparison; Deductibles/Copays/etc.; Coverage Features; Vision/Dental/Hearing (for particular possible coverages); Plan Flexibility; and Quality…”)

Although Krughoff teaches the ranking a plurality of insurance carriers, in some of the columns such as Quality (column H of the table) the ranking is depicted by the number of asterisks, and as such Krughoff is silent the use a numerical grade ranking for some preferences.
Furthermore, Krughoff does not teach how to translate the graphical representation used to rank into numbers which is taught by Subramanian et.al. (US 2009/0238469 A1) Hereinafter “Subramanian”. (See at least [0021] via: “…Product review … may include a graphical rating of respective products. Such a rating may be graphically represented in an image by shapes like stars, circles, squares, or the like…”; in addition see at least [0022] via: “…the extracted information fields may be sorted according to values associated with those information fields. For example, the extracted information fields might be sorted in alphabetical and/or numerical order for an end user…”; in addition see at least [0023] via: “…such rating images may be converted into a numerical rating value. Once a numerical rating value has been determined, products may be sorted based at least in part on such numerical rating values to facilitate the identification of a highly rated product…”; in addition see at least [0025] via: “… convert an unknown rating image to a numerical rating value ”)  

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Krughoff to incorporate the teachings of Subramanian because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Krughoff’s teaching regarding a tool comparing and rating different health insurance plans whereby a user can review a plurality of health plans for likely cost, quality, and provider availability, the results arranged in a table according to selectable criteria, with user able to sort, filter, and select plans based on displayed features, could be modified to include Subramanian’s teaching regarding the processing of graphical rating images in order to facilitate users with a process that enables customers to quantify into numbers insurance ratings listed as graphical images in order to aid in the selection of users’ insurance plans based on Krughoff’s tool that rates insurance plans.  


Regarding claim 2 Krughoff and Subramanian teach the invention as claimed as detailed above with respect to claims 1.  Krughoff also teaches:
wherein the at least one user preference is selected from the group comprising risk profile, price, area availability, customer support, coverage, buying preference, and reliability. (See at least [0196] via: “…The User when presented with the information contained in FIG. 12 can make a reasoned choice about which insurance plan best meets the needs and preferences of the User. The summary rating results displayed in FIG. 12 are generated by the information entered by the User and the processes shown in the other Figures and the rows are ranked or sorted as the User selects. The ranking shown in FIG. 12 is (1) by Cost for Someone Like You, which is the combined total cost including the yearly premium less any government assistance or subsidy plus the health-care cost the User must pay…” See also [0059])

Regarding claim 3 Krughoff and Subramanian teach the invention as claimed as detailed above with respect to claims 1 and 2.  Krughoff also teaches:
wherein the at least one user preference further comprises a ranked preference among at least two other user preferences. See at least [0196] via: “…The User when presented with the information contained in FIG. 12 can make a reasoned choice about which insurance plan best meets the needs and preferences of the User. The summary rating results displayed in FIG. 12 are generated by the information entered by the User and the processes shown in the other Figures and the rows are ranked or sorted as the User selects. The ranking shown in FIG. 12 … can be ranked by the most a User could pay in a year; by overall quality score, by doctor results (i.e. is a preferred doctor of the User in the plan); by plan type, and by plan name…” See also [0061] “Module 122 is connected to a Personalization Module 130 in which custom sorting rules, custom filtering and weighting rules, comparison rules, and guided tour rules are used to select and apply user-specific preferences.”)

Regarding claim 5 Krughoff and Subramanian teach the invention as claimed as detailed above with respect to claim 1.  Krughoff also teaches:
wherein a highest score indicates at least one of a high rating, a low price, or a good value assessed from the plurality of ratings. (See at least [0196] via: “…The ranking shown in FIG. 12 is (1) by Cost for Someone Like You, which is the combined total cost including the yearly premium less any government assistance or subsidy plus the health-care cost the User must pay. Alternatively, the results can be ranked by the most a User could pay in a year; by overall quality score, by doctor results (i.e. is a preferred doctor of the User in the plan); by plan type, and by plan name.”)

Regarding claim 7 Krughoff and Subramanian teach the invention as claimed as detailed above with respect to claim 1.  Krughoff also teaches:
further comprising receiving data from at least one insurance carrier; and 
wherein computing scores for each of the plurality of insurance carriers comprises computing scores using the received insurance carrier data. (See at least [0161] via: “…Quality measure data from insurance plans is received from an input step 502…”; in addition see at least [0163] via: “…The selected measure data from step 506 is provided to a module calculator step 508 in which a quality score calculator standardizes scores and assigns scores to categories based on percentiles, quintiles, number of standard deviations from mean, or other categorization schemes. Also, stars, grades, or other consistent indicators are applied…”)

Claim 4  is rejected by 35 U.S.C. 103 as being un-patentable by Krughoff in view of Subramanian and in further view of Hemmings et.al (US 2012/0239438) hereinafter “Hemmings”

Regarding claim 4 Krughoff and Subramanian teach the invention as claimed as detailed above with respect to claim 1.  However Krughoff is silent the following claim that is taught by Hemmings:
further comprising facilitating communications between the consumer and the recommended insurance carrier to enable a purchase of an insurance policy.  (See at least [0059] via: “…An exemplary flow chart describing one embodiment of an interaction by an individual seeking to purchase insurance with the disclosed system is illustrated at FIG. 2. An exemplary flow chart describing one embodiment of an interaction by an insurance carrier seeking to sell insurance with the disclosed system is illustrated at FIGS. 3A and 3B…”;  in addition see at least [0074] via: “…the system enables the user to accept one or more offers for coverage, as indicated by block 322…”

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Krughoff to incorporate the teachings of Hemmings because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Krughoff’s teaching regarding a tool comparing and rating different health insurance plans whereby a user can review a plurality of health plans for likely cost, quality, and provider availability, the results arranged in a table according to selectable criteria, with user able to sort, filter, and select plans based on displayed features, could be modified to include Hemmings’ teaching regarding a system implementing an online marketplace for facilitating sales of insurance products from a plurality of insurance providers to customers of insurance in order to facilitate users with a process that enables customers to apply for insurance products in a single step whereby the system performs an immediate, preliminary underwriting once they select their plan based on Krughoff’s tool that rates insurance plans. 

Claim 6 is rejected by 35 U.S.C. 103 as being un-patentable by Krughoff in view of Subramanian and in further view of Higgins et.al. (US 2012/0035964 A1) hereinafter “Higgins”

Regarding claim 6 Krughoff and Subramanian teach the invention as claimed as detailed above with respect to claim 1.  Krughoff is silent the following claim that is taught by Higgins:
wherein the method is executed in a computing environment that is remote from the consumer. (See at least [0023] via: “…If the selection system 100 is implemented as part of a web application, then the selection system 100 can be operated remotely, such as by a server 110..”) 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Krughoff to incorporate the teachings of Higgins because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Krughoff’s teaching regarding a tool comparing and rating different health insurance plans whereby a user can review a plurality of health plans for likely cost, quality, and provider availability, the results arranged in a table according to selectable criteria, with user able to sort, filter, and select plans based on displayed features, could be modified to include Higgins’ teaching regarding a systems that includes a web application for selecting a disability insurance package from a plurality of disability insurance packages, and for recommending the selected disability insurance package to a client, whereby the  selection system includes a query unit, a scoring unit and a recommendation unit in order to facilitate users with a process that enables customers to apply for insurance products remotely through a web application once they select their plan based on Krughoff’s tool that rates insurance plans. 

Claims 8-9 are rejected by 35 U.S.C. 103 as being un-patentable by Krughoff in view of Subramanian and in further view of Krause et.al. (US 2012/0221357 A1) hereinafter “Krause” 

Regarding claim 8 Krughoff and Subramanian teach the invention as claimed as detailed above with respect to claims 1&7. However Krughoff is silent the following claim that is taught by Krause:
wherein the received insurance carrier data comprises at least one of type of insurance, affinity served, consumer type, pricing data, coverage area, and purchasing information. (See at least [0038] via: “…rating attributes may be used depending on the type insurance being sold (e.g., property or general liability)…”) 

Regarding claim 9 Krughoff and Subramanian teach the invention as claimed as detailed above with respect to claim 1. However Krughoff is silent the following claim that is taught by Krause:
wherein the more than one rating is selected from the group consisting of price, rating, customer service, and claim process. (See at least [0015] via: “…Referring still to FIG. 1, the quoting and issuing modules 114 and 116 may be used in conjunction with the quoting, rating and pricing of insurance policies …”) 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Krughoff to incorporate the teachings of Krause because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Krughoff’s teaching regarding a tool comparing and rating different health insurance plans whereby a user can review a plurality of health plans for likely cost, quality, and provider availability, the results arranged in a table according to selectable criteria, with user able to sort, filter, and select plans based on displayed features, could be modified to include Krause’s teaching regarding an automated insurance underwriting platform for rating and pricing insurance policies through the accessing and evaluating of community, social and business network based information in order to facilitate users with a process that enables customers to apply for a variety of insurance products once they select their plan based on Krughoff’s tool that rates insurance plans. 

Claims 11, 13-16 and 18 are rejected by 35 U.S.C. 103 as being un-patentable by Krughoff in view of Subramanian and in further view of Higgins 

Regarding claim 11 Krughoff teaches:
receiving at least one user preference from a consumer; (See at least [0135] via: “….shown in FIG. 3, User Characteristics and Preferences Module 122 collects input from step 302 and step 304 and stores it in a database of User Characteristics 306. In step 302, Users provide input on their characteristics and preferences …. In step 304, Users provide the choices on their preferences, which includes names of preferred providers, weights to given to various quality measures, various filters to be applied, and any sort requests they might have…). 
receiving, from at least one third party, more than one rating for each of a plurality of insurance carriers at least one of the more than one rating for each of a plurality of insurance carriers including a natural language written review; (See at least [0161] via: “….Quality measure data from insurance plans is received from an input step 502 and from non plan sources is received from an input step 504….”; in addition see at least [0162] via: “…In a module step 506 the data from steps 502 and 504 are received and the measures to use are selected based on rules developed with respect to reliability and validity of data sources and on data testing, and such measures are formatted, categorized, and stored….” in addition see at least [0195] via: “…An example of a screen output from All-Plan Unified Decision Snapshot Module 148 is depicted in FIG. 12….”; in addition see at least [0196] via: “…The User when presented with the information contained in FIG. 12 can make a reasoned choice about which insurance plan best meets the needs and preferences of the User. The summary rating results displayed in FIG. 12 … the rows are ranked or sorted as the User selects. The ranking shown in FIG. 12 is …. by overall quality score…”)  
computing scores for each of the plurality of insurance carriers, the score for each insurance carrier is computed based on the received at least one user preference from the consumer and the received more than one rating for each of a plurality of insurance carriers the natural language written review is translated to a numerical grade, the scores are computed for each of the plurality of insurance carriers based on at least the numerical grade; (See at least [0163] via: “…The selected measure data from step 506 is provided to a module calculator step 508 in which a quality score calculator standardizes scores and assigns scores to categories based on percentiles, quintiles, number of standard deviations from mean, or other categorization schemes. Also, stars, grades, or other consistent indicators are applied….”; in addition see at least [0165] via: “…Calculator 508 receives input from a research database 510 that contains research on default weights to be used in summary measures and input at input port 512. Input port 512 receives data from user characteristics and preferences module 122 that includes weights assigned to each measure by Users when they personalize their choices. Input port 512 also transfers the input to database 510…”; in addition see at least [0166] via: “…Scores calculated or determined in module step 514 are passed to a module step 146 (FIG. 1). These are scores on individual measures and summary scores that include information from various measures and weights of these component scores….”) Although Krughoff teaches the ranking a plurality of insurance carriers, in some of the columns such as Quality (column H of the table) the ranking is depicted by the number of asterisks, and as such Krughoff is silent the use a numerical grade ranking for some preferences. Furthermore, Krughoff does not teach how to translate the graphical representation used to rank into numbers which is taught by Subramanian et.al. (US 2009/0238469 A1) Hereinafter “Subramanian”. (See at least [0021] via: “…Product review … may include a graphical rating of respective products. Such a rating may be graphically represented in an image by shapes like stars, circles, squares, or the like…”; in addition see at least [0022] via: “…the extracted information fields may be sorted according to values associated with those information fields. For example, the extracted information fields might be sorted in alphabetical and/or numerical order for an end user…”; in addition see at least [0023] via: “…such rating images may be converted into a numerical rating value. Once a numerical rating value has been determined, products may be sorted based at least in part on such numerical rating values to facilitate the identification of a highly rated product…”; in addition see at least [0025] via: “… convert an unknown rating image to a numerical rating value ”)  

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Krughoff to incorporate the teachings of Subramanian because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Krughoff’s teaching regarding a tool comparing and rating different health insurance plans whereby a user can review a plurality of health plans for likely cost, quality, and provider availability, the results arranged in a table according to selectable criteria, with user able to sort, filter, and select plans based on displayed features, could be modified to include Subramanian’s teaching regarding the processing of graphical rating images in order to facilitate users with a process that enables customers to quantify into numbers insurance ratings listed as graphical images in order to aid in the selection of users’ insurance plans based on Krugoff’s tool that rates insurance plans.       
output the computed scores for each of the plurality of insurance carriers, providing an insurance carrier based on a rank of their computed score. (See at least [0195] via: “….An example of a screen output from All-Plan Unified Decision Snapshot Module 148 is depicted in FIG. 12. The screen shot is generated by Presentation Module 146 as mapped by the program depicted in FIG. 7…”; in addition see at least [0196] via: “…The User when presented with the information contained in FIG. 12 can make a reasoned choice about which insurance plan best meets the needs and preferences of the User. The summary rating results displayed in FIG. 12 are generated by the information entered by the User and the processes shown in the other Figures and the rows are ranked or sorted as the User selects. The ranking shown in FIG. 12 is (1) by Cost for Someone Like You, which is the combined total cost including the yearly premium less any government assistance or subsidy plus the health-care cost the User must pay. Alternatively, the results can be ranked by the most a User could pay in a year; by overall quality score, by doctor results (i.e. is a preferred doctor of the User in the plan); by plan type, and by plan name…”; in addition see at least [0207] via: “…Above each column are arrows that can be clicked on to sort the table by that column, and above each arrow is a question mark that can be clicked on for more information. There are also 8 tabs that can be clicked on for the User to obtain additional information. These tabs are: Summary (the one selected in FIG. 12); Cost Comparison; Deductibles/Copays/etc.; Coverage Features; Vision/Dental/Hearing (for particular possible coverages); Plan Flexibility; and Quality…”)

Krughoff is silent the following limitations that are taught by Higgins

A system configured to recommend an insurance carrier, the system comprising: a consumer interface; (See at least [0023] via: “……data entered into a user interface of the selection system 100 that is displayed on the computing device 200…”) 
a third party interface; (See at least [0032] via: “……The computing device 200 can operate in a networked environment using logical connections to remote computers, such as the server 110, over a network 50, such as the Internet. The computing device 200 can connect to the network 50, the server 110, and other remote computers through a network interface unit 220 connected to the bus 212..”)
a processor, the processor configured to: (See at least [0023] via: “……Accordingly, the computing device 200 and the server 110 can communicate with each other for operation of the selection system 100..”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Krugoff to incorporate the teachings of Higgins because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Krugoff’s teaching regarding a tool comparing and rating different health insurance plans whereby a user can review a plurality of health plans for likely cost, quality, and provider availability, the results arranged in a table according to selectable criteria, with user able to sort, filter, and select plans based on displayed features, could be modified to include Higgins’ teaching regarding a systems that includes an application for selecting a disability insurance package from a plurality of disability insurance packages, and for recommending the selected disability insurance package to a client, whereby the  selection system includes a query unit, a scoring unit and a recommendation unit in order to facilitate users with a process that enables customers to apply for insurance products remotely through a web application once they select their plan based on Krugoff’s tool that rates insurance plans. 

Regarding claim 13 Krughoff, Subramanian and Higgins teach the invention as claimed as detailed above with respect to claim 11.  Krughoff also teaches:
wherein the at least one user preference is selected from the group comprising risk profile, price, area availability, customer support, coverage, buying preference, and reliability. (See at least [0196] via: “…The User when presented with the information contained in FIG. 12 can make a reasoned choice about which insurance plan best meets the needs and preferences of the User. The summary rating results displayed in FIG. 12 are generated by the information entered by the User and the processes shown in the other Figures and the rows are ranked or sorted as the User selects. The ranking shown in FIG. 12 is (1) by Cost for Someone Like You, which is the combined total cost including the yearly premium less any government assistance or subsidy plus the health-care cost the User must pay…” See also [0059].)

Regarding claim 14 Krughoff, Subramanian and Higgins teach the invention as claimed as detailed above with respect to claim 11 and 13.  Krughoff also teaches:
wherein the at least one user preference further comprises a ranked preference among at least two other user preferences. See at least [0196] via: “…The User when presented with the information contained in FIG. 12 can make a reasoned choice about which insurance plan best meets the needs and preferences of the User. The summary rating results displayed in FIG. 12 are generated by the information entered by the User and the processes shown in the other Figures and the rows are ranked or sorted as the User selects. The ranking shown in FIG. 12 … can be ranked by the most a User could pay in a year; by overall quality score, by doctor results (i.e. is a preferred doctor of the User in the plan); by plan type, and by plan name…” See also [0061] “Module 122 is connected to a Personalization Module 130 in which custom sorting rules, custom filtering and weighting rules, comparison rules, and guided tour rules are used to select and apply user-specific preferences.”)

Regarding claim 15 Krughoff, Subramanian teach the invention as claimed as detailed above with respect to claim 11.  Krughoff also teaches:
wherein the more than one rating[[s]] are numerical ratings. (See at least [0196] via: “…The summary rating results displayed in FIG. 12 … the rows are ranked or sorted as the User selects. The ranking shown in FIG. 12 is (1) by Cost for Someone Like You, which is the combined total cost including the yearly premium less any government assistance or subsidy plus the health-care cost the User must pay. Alternatively, the results can be ranked by the most a User could pay in a year; …”; in addition see at least [0207] via: “…Above each column are arrows that can be clicked on to sort the table by that column, …The display shows the range of values within which plans currently displayed fall and can be filtered. The ranges in the screenshot are … an estimated average yearly cost from $2,000 to $7,230; most a User can pay in a year from $7,280 to $27,880; the amounts of deductible from $0 to $4,000; and the yearly premium minus assistance from $1,650 to $6,115…” See also [0163] The selected measure data from step 506 is provided to a module calculator step 508 in which a quality score calculator standardizes scores and assigns scores to categories based on percentiles, quintiles, number of standard deviations from mean, or other categorization schemes. Also, stars, grades, or other consistent indicators are applied.)      

Regarding claim 16 Krughoff, Subramanian and Higgins teach the invention as claimed as detailed above with respect to claim 11.  Krughoff also teaches:
wherein a highest score indicates at least one of a high rating, a low price, or a good value assessed from the plurality of ratings. (See at least [0196] via: “…The ranking shown in FIG. 12 is (1) by Cost for Someone Like You, which is the combined total cost including the yearly premium less any government assistance or subsidy plus the health-care cost the User must pay. Alternatively, the results can be ranked by the most a User could pay in a year; by overall quality score, by doctor results (i.e. is a preferred doctor of the User in the plan); by plan type, and by plan name.”)

Regarding claim 18 Krughoff, Subramanian and Higgins teach the invention as claimed as detailed above with respect to claim 11.  Krughoff also teaches:
further comprising receiving data from at least one insurance carrier; and 
wherein computing scores for each of the plurality of insurance carriers comprises computing scores using the received insurance carrier data. (See at least [0161] via: “…Quality measure data from insurance plans is received from an input step 502…”; in addition see at least [0163] via: “…The selected measure data from step 506 is provided to a module calculator step 508 in which a quality score calculator standardizes scores and assigns scores to categories based on percentiles, quintiles, number of standard deviations from mean, or other categorization schemes. Also, stars, grades, or other consistent indicators are applied…”)

Claim 17 is rejected by 35 U.S.C. 103 as being un-patentable by Krughoff in view of  Subramanian and in further view of Higgins

Regarding claim 17 Krughoff, Subramanian and Higgins teach the invention as claimed as detailed above with respect to claim 11.  Krughoff also teaches:
further comprising a translator configured to translate natural language of the plurality of third party ratings to [[a]] the numerical grade, wherein the processor is configured to compute scores for each of the plurality of insurance carriers based on the numerical grade. (See at least [0195] via: “…An example of a screen output from All-Plan Unified Decision Snapshot Module 148 is depicted in FIG. 12….”; in addition see at least [0196] via: “…The User when presented with the information contained in FIG. 12 can make a reasoned choice about which insurance plan best meets the needs and preferences of the User. The summary rating results displayed in FIG. 12 … the rows are ranked or sorted as the User selects. The ranking shown in FIG. 12 is …. by overall quality score…”) Although Krughoff teaches the ranking a plurality of insurance carriers, in some of the columns such as Quality (column H of the table) the ranking is depicted by the number of asterisks, and as such Krughoff is silent the use a numerical grade ranking for some preferences. Furthermore, Krughoff does not teach how to translate the graphical representation used to rank into numbers which is taught by Subramanian et.al. (US 2009/0238469 A1) Hereinafter “Subramanian”. (See at least [0021] via: “…Product review … may include a graphical rating of respective products. Such a rating may be graphically represented in an image by shapes like stars, circles, squares, or the like…”; in addition see at least [0022] via: “…the extracted information fields may be sorted according to values associated with those information fields. For example, the extracted information fields might be sorted in alphabetical and/or numerical order for an end user…”; in addition see at least [0023] via: “…such rating images may be converted into a numerical rating value. Once a numerical rating value has been determined, products may be sorted based at least in part on such numerical rating values to facilitate the identification of a highly rated product…”; in addition see at least [0025] via: “… convert an unknown rating image to a numerical rating value ”)  

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Krugoff to incorporate the teachings of Subramanian because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Krugoff’s teaching regarding a tool comparing and rating different health insurance plans whereby a user can review a plurality of health plans for likely cost, quality, and provider availability, the results arranged in a table according to selectable criteria, with user able to sort, filter, and select plans based on displayed features, could be modified to include Subramanian’s teaching regarding the processing of graphical rating images in order to facilitate users with a process that enables customers to quantify into numbers insurance ratings listed as graphical images in order to aid in the selection of users’ insurance plans based on Krugoff’s tool that rates insurance plans.

Claims 12 and 19-20 are rejected by 35 U.S.C. 103 as being un-patentable by Krughoff in view Subramanian, in view of Higgins, in further view of Krause

Regarding claim 12 Krughoff, Subramanian and Higgins teaches the invention as claimed as detailed above with respect to claim 11 respectively.  However Krughoff is silent the following claim that is taught by Krause:
wherein the insurance carrier may comprise at least one of a homeowner insurance, auto insurance, renter insurance, or motorcycle insurance carrier.  (See at least [0015] via: “…Referring still to FIG. 1, the quoting and issuing modules 114 and 116 may be used in conjunction with the quoting, rating and pricing of insurance policies … Note that the underwriting module 112, quoting module 114, and/or issuing module 116 may be associated with various types of insurance policies, including automobile and home insurance policies, for individuals and/or companies…”) 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Krugoff to incorporate the teachings of Krause because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Krugoff’s teaching regarding a tool comparing and rating different health insurance plans whereby a user can review a plurality of health plans for likely cost, quality, and provider availability, the results arranged in a table according to selectable criteria, with user able to sort, filter, and select plans based on displayed features, could be modified to include Krause’s teaching regarding an automated insurance underwriting platform for rating and pricing insurance policies including various types of insurance policies, such as automobile and home insurance policies for individuals and/or companies through the accessing and evaluating of community, social and business network based information in order to facilitate users with a process that enables customers to apply for a variety of insurance products once they select their plan based on Krugoff’s tool that rates insurance plans.

Regarding claims 19 Krughoff, Subramanian and Higgins teaches the invention as claimed as detailed above with respect to claim 18.  However Krughoff is silent the following claim that is taught by Krause:
wherein the received insurance carrier data comprises at least one of type of insurance, affinity served, consumer type, pricing data, coverage area, and purchasing information. (See at least [0038] via: “…rating attributes may be used depending on the type insurance being sold (e.g., property or general liability)…”) 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Krugoff to incorporate the teachings of Krause because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Krugoff’s teaching regarding a tool comparing and rating different health insurance plans whereby a user can review a plurality of health plans for likely cost, quality, and provider availability, the results arranged in a table according to selectable criteria, with user able to sort, filter, and select plans based on displayed features, could be modified to include Krause’s teaching regarding an automated insurance underwriting platform for rating and pricing insurance policies including various types of insurances sold including property or general liability through the accessing and evaluating of community, social and business network based information in order to facilitate users with a process that enables customers to apply for a variety of insurance products once they select their plan based on Krugoff’s tool that rates insurance plans.


Regarding claims 20 Krughoff, Subramanian and Higgins teaches the invention as claimed as detailed above with respect to claims 11 respectively.  However Krughoff is silent the following claim that is taught by Krause:
wherein the at least one rating is selected from the group consisting of price, rating, customer service, and claim process. (See at least [0015] via: “…Referring still to FIG. 1, the quoting and issuing modules 114 and 116 may be used in conjunction with the quoting, rating and pricing of insurance policies …”) 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Krugoff to incorporate the teachings of Krause because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Krugoff’s teaching regarding a tool comparing and rating different health insurance plans whereby a user can review a plurality of health plans for likely cost, quality, and provider availability, the results arranged in a table according to selectable criteria, with user able to sort, filter, and select plans based on displayed features, could be modified to include Krause’s teaching regarding an automated insurance underwriting platform for rating and pricing insurance policies including the quoting, rating and pricing of insurance policies through the accessing and evaluating of community, social and business network based information in order to facilitate users with a process that enables customers to apply for a variety of insurance products once they select their plan based on Krugoff’s tool that rates insurance plans.


Response to Arguments
Applicant's arguments filed 6/15/2022 have been fully considered but they are not persuasive. 

Applicant amended independent claims 1 and 11, in addition to dependent claims 9, 15, and 17 as posted in the above analysis with additions underlined and deletions as 

In response to applicant's arguments regarding claim rejection under 35 U.S.C § 101:

The Applicant argues that the Examiner has not explained why the claims are not patentable such that the Applicant may have sufficient notice to effectively respond to the rejection. The Examiner disagrees. The 35 U.S.C § 101 rejection requires an analysis under the following steps: Step 1: Does the claim fall within a statutory category? Yes; Step 2A Prong One: Does the claim fall within at least one of the groupings of abstract ideas? Yes; Step 2A Prong Two: Are there additional elements in the claim that impose a meaningful limit on the abstract idea? No; and Step 2B: Do the additional elements of the claim provide an inventive concept? No. All of these steps were clearly explained in the office action (see above rejections for specific reasoning). Furthermore all dependent claims were individually analyzed. Based on the overall analysis the claims were rejected under 35 U.S.C § 101.

Step 2A Prong One: 
The Applicant argues that contrary to the Office's rejection, Claims 1 and 11 do not recite an abstract idea because none of the claim elements the Office identifies in Claims 1 and 11 fall within any of the groupings of abstract ideas-mathematical concept, method of organizing human activity, or mental process (MPEP § 2106.04(a)(2)). Instead the identified claim elements recite "receiving, from at least one third party, more than one rating for each of a plurality of insurance carriers, at least one of the more than one rating for each of a plurality of insurance carriers including a natural language written review" and "computing scores for each of the plurality of insurance carriers, the score for each insurance carrier is computed based on the received at least one user preference from the consumer and the received more than one rating from the from at least one third party, the natural language written review is translated Page 8to a numerical grade, the scores are computed for each of the plurality of insurance carriers based on at least the numerical grade." 

The Examiner disagrees. The Examiner has listed the abstract idea as falling within the grouping of certain methods of organizing human activity under commercial or legal interactions including sales activities as it recites “insurance carrier recommendation”. (refer to MPEP 2106.04(a)(2)). Accordingly this claim recites an abstract idea. The abstract idea was classified based on the following claim recitations: “at least one of the more than one rating for each of a plurality of insurance carriers including a natural language written review“; “computing scores for each of the plurality of insurance carriers, the score for each insurance carrier is computed based on the received at least one user preference from the consumer and the received more than one rating[[s]] from at least one third party the natural language written review is translated to a numerical grade, the scores are computed for each of the plurality of insurance carriers based on at least the numerical grade“; and “providing an insurance carrier based on a rank of their computed score “

Step 2A Prong Two: 
Applicant argues that independent claims 1 and 11 integrate a unique combination of features into a practical application since the application solves the problem of facilitating communications between the consumer's terminal device and an insurance carrier server device; provides an engine to calculate a score based on input by weighting data received from the consumer's terminal device and insurance carrier server device; and enables validating feedback before using information when generating an insurance recommendation based on risk characteristics, and buying preferences of the consumer. In summary the Applicant argues that that the specification describes how the claimed features improves a computer or other technology, and the claims reflect such improvement. 
The Examiner disagrees. In order to integrate the abstract idea into a practical idea the Applicant would have to demonstrate at least one of the conditions enumerated below applies:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Applicant has not demonstrated any of the above listed conditions based on the recitation in claim 11 of “a consumer interface”; “a third party interface “; and “a processor”; amounting to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f)) and in addition the recitation of Claims 1 and 11: “receiving at least one user preference from a consumer”; “receiving, from at least one third party, at least one rating for each of a plurality of insurance carriers“; and “outputting the computed scores for each of the plurality of insurance carriers” that amount to additional insignificant extra solution activities to the judicial exception specific to receiving and presenting data. (refer to MPEP 2106.05(g). Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Step 2B
Following the analysis under Step 2A Prong Two regarding claim 1 and 11, further analysis under well-understood routine conventional (WURC) is required which includes consideration of the four options per the Berkheimer memo. Using WURC option 2 “receiving data”; and  “presenting data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Accordingly, the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible.  

In conclusion the invention as a whole does not integrate the judicial exception into a practical application, nor does it amount to significantly more, indicative of an inventive concept and hence the claims remain rejected under 35 U.S.C. 101.

In response to applicant's arguments regarding claim rejection under 35 U.S.C § 102/103:
Applicant argues that Krughoff’s summary ratings results displayed in fig 12 do not rise to the level of a natural language written review. The Examiner disagrees. Ratings in Krughoff’s fig. 12 under the “overall quality score” column relates to a graphical representation using stars, with a larger number of stars meaning higher ranking. Natural language is inherently a discrete symbolic representation of human knowledge and hence the graphical representation by the use of stars is also considered belonging to written natural language. 
Regarding claim 17 the Applicant argues that Subramanian does not overcome the deficiencies of Krughoff and Higgins in light of the Applicant’s arguments that Krughoff’s summary ratings do not rise to the level of a natural language written review. The Applicant further argues that Subramanian merely teaches determining multiple image difference areas in a set of rating images (500) of a set of rating values based on a comparison of the rating images, and determining an image tally area (506) that conveys a sub-rating value based on the image difference areas, that rating images do not rise to the understanding of a natural language written review and as such, Subramanian is silent with respect to "at least one of the more than one rating for each of a plurality of insurance carriers including a natural language written review" and "the natural language written review is translated to a numerical grade, the scores are computed for each of the plurality of insurance carriers based on at least the numerical grade." . The Examiner disagrees. Not only does Krughoff’s summary rating represent a natural language written review as explained in the above paragraph. In addition Subramanian does teach translating the graphical representation used to rank into numbers. (See at least [0021] via: “…Product review … may include a graphical rating of respective products. Such a rating may be graphically represented in an image by shapes like stars, circles, squares, or the like…”; in addition see at least [0022] via: “…the extracted information fields may be sorted according to values associated with those information fields. For example, the extracted information fields might be sorted in alphabetical and/or numerical order for an end user…”; in addition see at least [0023] via: “…such rating images may be converted into a numerical rating value. Once a numerical rating value has been determined, products may be sorted based at least in part on such numerical rating values to facilitate the identification of a highly rated product…”; in addition see at least [0025] via: “… convert an unknown rating image to a numerical rating value ”). 
Regarding independent claim 1,  Applicant’s amendments have necessitated the rejection revision to be one under 35 USC § 103 
Regarding independent claim 11, in similar fashion to claim 1, Krughoff and Subramanian have been combined to teach the amendments and the rejection maintained to be under 35 USC § 103.
All dependent claims thus also remain rejected under 35 USC § 103.

In conclusion for reasons of record and as set forth above, the examiner maintains the rejection of claims 1-9 and 11-20 as being directed to a judicial exception without significantly more, and thereby being directed to non-statutory subject matter under 35 USC §101. In addition, applicant’s amendment and arguments have not overcome the rejections of claims 1-9 and 11-20 under 35 USC §103. In reaching this decision, the Examiner considered all evidence presented and all arguments actually made by Applicant. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MACCAGNO whose telephone number is (571)270-5408. The examiner can normally be reached on M-F 5:30 AM to 2:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PIERRE L MACCAGNO/Examiner, Art Unit 3697      



/KELLY S. CAMPEN/Primary Examiner, Art Unit 3691